Exhibit 10.7

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

Subject to the terms and conditions of this Notice of Restricted Stock Award
(this “Notice”), the Restricted Stock Award Agreement attached hereto (the
“Award Agreement”), and the Warren Resources, Inc. 2016 Equity Incentive Plan
(the “Plan”), the below individual (the “Participant”) is hereby granted the
below number of Shares (the “Covered Shares”) of common stock in Warren
Resources, Inc., a Delaware corporation (the “Company”). Unless otherwise
specifically indicated, all terms used in this Notice shall have the meaning as
set forth in the Award Agreement or the Plan.

Identifying Information:

 

  Participant Name  

 

    Date of Grant:  

 

and Address:  

 

    Number of “Covered Shares”:  

 

 

 

    Purchase Price per Share:  

 

      Vesting Commencement Date:  

 

Vesting Schedule:

Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan and this Award Agreement, the Covered Shares shall vest to the
extent the time-based and/or performance-based vesting schedules set forth
(collectively, the “Vesting Schedule”) are satisfied. Fifty percent (50%) of the
Covered Shares shall vest under the time-based portion of the Vesting Schedule
over a [___]-year period in accordance with the following schedule
(the “Time-Vesting Shares”):

 

Vesting Date

  

Nonforfeitable Percentage

1st anniversary of the Vesting Commencement Date    25% shall vest, combined
total of 25% vested 2nd anniversary of the Vesting Commencement Date    25%
shall vest, combined total of 50% vested 3rd anniversary of the Vesting
Commencement Date    25% shall vest, combined total of 75% vested 4th
anniversary of the Vesting Commencement Date    25% shall vest, combined total
of 100% vested

Fifty percent (50%) of the Covered Shares shall vest under the performance-based
portion of the Vesting Schedule in accordance with Schedule 1 of this Notice
(the “Performance-Vesting Shares”).

Notwithstanding the foregoing, upon the earlier of: (i) the Participant’s
Disability, (ii) the Participant’s death, (iii) the Participant terminating his
or her Service Provider status for Good Reason (as such term is defined in the
Participant’s employment agreement), (iv) the Company terminating the
Participant’s Service Provider status without Cause, (v) the Participant’s
Retirement, and (vi) immediately prior to the closing of a Change in Control of
the Company, (A) the Time-Vesting Shares shall automatically become fully vested
and (B) the Performance-Vesting Shares shall vest as of the date of such
termination or a Change in Control, as applicable, as determined by the Board in
its sole discretion.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, the
Participant and the Company agree that the Covered Shares granted are governed
by the terms and conditions of this Notice, the Award Agreement, the Plan and
the Stockholders Agreement.

 

WARREN RESOURCES, INC. By:  

 

Its:  

 

Dated:  

 

PARTICIPANT REPRESENTATIONS

The Participant has reviewed this Notice, the Award Agreement, the Plan and the
Stockholders Agreement in their entirety, has had an opportunity to have such
reviewed by his or her legal and tax advisers, and hereby attests that he or she
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents or affiliates. The Participant represents to
the Company that he or she is familiar with the terms of this Notice, the Award
Agreement, the Plan and the Stockholders Agreement, and hereby accepts the
Covered Shares subject to all of its terms. The Participant hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Award Agreement, the Plan and the Stockholders Agreement shall be solely
resolved by the Committee.

This Notice may be executed by the Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. The Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this Notice.

 

PARTICIPANT: Signature:  

 

Print Name:  

 

Dated:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

This Schedule 1 to the Notice of Restricted Stock Award sets forth the
performance-based portion of the Vesting Schedule for the Covered Shares as
follows:

[Insert applicable performance-based vesting schedule]

 

1



--------------------------------------------------------------------------------

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Restricted Stock Award (the
“Notice”), this Restricted Stock Award Agreement (this “Award Agreement”), and
the Warren Resources, Inc. 2016 Equity Incentive Plan (the “Plan”), the
individual set forth in the Notice (the “Participant”) is hereby granted Shares
of common stock (the “Covered Shares”) in Warren Resources, Inc., a Delaware
corporation (the “Company”). Unless otherwise specifically indicated, all terms
used in this Award Agreement shall have the meaning as set forth in the Notice
or the Plan.

1. Purchase Price Per Share. If the Covered Shares are subject to a purchase
price, as set forth in the Notice, the Participant shall have the right to
purchase such Covered Shares at the specified purchase price in accordance with
such procedures as may be established by the Committee from time to time.

2. Vesting Schedule and Risk of Forfeiture.

(a) Vesting Schedule. Subject to the Participant’s continuous service with the
Company as a Service Provider, the Covered Shares shall vest in accordance with
the Vesting Schedule provided in the Notice.

(b) Risk of Forfeiture. The Covered Shares shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
Vesting Schedule. All or any portion of the Covered Shares subject to a risk of
forfeiture shall automatically be forfeited and immediately returned to the
Company if Participant’s continuous status as a Service Provider is interrupted
or terminated for any reason other than as permitted under the Plan. The Company
shall implement any forfeiture under this Section 2 in a unilateral manner,
without Participant’s consent, and with no payment to Participant, cash or
otherwise, for the forfeited Covered Shares. Notwithstanding anything in the
Notice and this Award Agreement to the contrary, vested and unvested Covered
Shares shall be forfeited if the Participants fails to execute the Exhibit A
(Joinder) and Exhibit B (Stock Assignment Separate From Certificate) within
thirty (30) days following the date of this Agreement.

3. Transfer Restrictions. The Covered Shares issued to the Participant hereunder
may not be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by the Participant (other than by will or by the laws
of descent or distribution) prior to the date when the Covered Shares become
vested pursuant to the Vesting Schedule. Any attempt to transfer Covered Shares
in violation of this Section 3 shall be null and void and shall be
disregarded. The Covered Shares shall be subject to that certain Stockholder’s
Agreement entered into by and among the Company and the stockholders listed
therein, as may be amended from time to time (the “Stockholders Agreement”). In
connection with and as a condition of receiving the Covered Shares, the
Participant hereby acknowledges and agrees to execute a joinder to the
Stockholders Agreement in the form attached hereto as Exhibit A (Joinder). The
terms of the Plan, the Stockholders Agreement and this Award Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Participant.



--------------------------------------------------------------------------------

4. Escrow of Shares. For purposes of facilitating the enforcement of the
provisions of the Notice, this Award Agreement and the Plan, the Participant
agrees, immediately upon receipt of the certificate(s) for the Covered Shares
(i) to deliver such certificate(s), together with a Stock Assignment Separate
from Certificate in the form attached hereto as Exhibit B (Stock Assignment
Separate From Certificate) (executed in blank by the Participant and with
respect to each such stock certificate) to the Secretary or Assistant Secretary
of the Company, or their designee, to hold in escrow for so long as such Covered
Shares have not vested pursuant to the Vesting Schedule or until such time as
this Award Agreement is no longer in effect. Such escrow agent shall have the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Award Agreement in accordance with the terms hereof. The Participant hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to enter into the Notice and
this Award Agreement and that such appointment is coupled with an interest and
is accordingly irrevocable. The Participant agrees that such escrow holder shall
not be liable to any party hereto (or to any other party) for any actions or
omissions unless such escrow holder is grossly negligent relative thereto. The
escrow holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of Covered Shares, the escrow holder will, without further order or instruction,
transmit to the Participant the certificate (or electronic equivalent)
evidencing such Shares, subject, however, to satisfaction of any withholding
obligations provided in Section 7 below.

5. Additional Securities. Any securities or cash received as the result of an
adjustment provided for in Section 16 of the Plan (the “Additional Securities”)
shall be retained in escrow in the same manner and subject to the same
conditions and restrictions as the Covered Shares with respect to which they
were issued, including the Vesting Schedule. If the Additional Securities
consist of a convertible security, the Participant may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities. In
the event of any change in certificates evidencing the Shares or the Additional
Securities by reason of any transaction under Section 16 of the Plan, the escrow
holder is authorized to deliver to the issuer the certificates evidencing the
Shares or Additional Securities in exchange for the certificates of the
replacement securities.

6. Distributions. The Company shall disburse to the Participant all regular cash
dividends with respect to the Shares and Additional Securities, less the amount
to satisfy any applicable withholding obligations; provided, that any such
dividends or other distributions will be subject to the same Vesting Schedule
and other restrictions as the underlying Shares or Additional Securities and
shall be paid at the time the Shares of Restricted Stock become vested.

7. Taxes. The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s receipt of (or
purchase of), vesting in, or disposition of, the Covered Shares.

(a) Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the Covered Shares
granted hereunder, including any U.S. federal, state and local tax laws, and any
other applicable taxing

 

2



--------------------------------------------------------------------------------

jurisdiction. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant hereby acknowledges and understands that he or she (and not the
Company) shall be responsible for his or her own tax liability that may arise as
a result of his or her receiving this Award Agreement and the Covered Shares
granted hereunder.

(b) No Section 83(b) Election. The Participant hereby acknowledges that he or
she has been informed that a Section 83(b) election will not be permitted under
the Plan or this Award Agreement.

(c) Payment of Withholding Taxes. The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any Covered Shares. The Committee shall have the sole authority to determine
whether a “net withholding” may be permitted or is required for purposes of the
Participant satisfying his or her obligations under this Section 7(c); provided,
however, that no Covered Shares shall be withheld with a value exceeding the
maximum individual statutory tax rate for each applicable tax jurisdiction. The
Participant hereby acknowledges his or her understanding that the Company’s
obligations under this Award Agreement are fully contingent on the Participant
first satisfying this Section 7(c). Therefore, a failure of the Participant to
reasonably satisfy this Section 7(c) in accordance with the Committee’s sole and
absolute discretion shall result in the automatic termination and expiration of
this Award Agreement and the Company’s obligations hereunder. The Participant
hereby agrees that a breach of this Section 7(c) shall be deemed to be a
material breach of this Award Agreement.

(d) Rule 10b5-1 Plan/Arrangement. If the Company does not approve a “net
withholding” concept for the Participant to satisfy his or her withholding
obligation, then the Participant may instruct a broker whom it has selected to
sell a number of Covered Shares (that are issued under Section 4 hereof) equal
to the number of Covered Shares required to satisfy the Company’s withholding
obligations in this Section 7, as determined by the applicable supplemental
withholding rate.

8. Legality of Initial Issuance. No Covered Shares shall be issued unless and
until the Committee has determined that: (i) the Company and the Participant
have taken all actions required to register the Covered Shares under the
Securities Act or to perfect an exemption from the registration requirements
thereof, if applicable; (ii) all applicable listing requirements of any stock
exchange or other securities market on which the Covered Shares are listed has
been satisfied; and (iii) any other applicable provision of state or U.S.
federal law or other applicable law has been satisfied.

9. Stockholders Agreement. The Covered Shares are subject to the terms and
conditions of the Stockholders Agreement and, to the extent not already a party
thereto, the Participant hereby joins and becomes a party to the Stockholders
Agreement as a Stockholder (as defined therein).

 

3



--------------------------------------------------------------------------------

10. Restrictive Legends. The share certificate evidencing the Covered Shares
issued hereunder shall be endorsed with the following legends (in addition to
any legend required under applicable U.S. federal, state securities laws and
under any other Applicable Law):

(a) On the face of the certificate:

“TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH THE CONDITIONS PRINTED
ON THE REVERSE OF THIS CERTIFICATE”

(b) On the reverse of the certificate:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN WARREN RESOURCES, INC. 2016
EQUITY INCENTIVE PLAN AND THAT CERTAIN STOCKHOLDERS AGREEMENT ENTERED INTO BY
AND AMONG WARREN RESOURCES, INC. AND THE STOCKHOLDERS LISTED THEREIN, A COPY OF
EACH WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY IN
                                                                 . NO TRANSFER
OR PLEDGE OF THE SHARES EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH
AND SUBJECT TO THE PROVISIONS OF SAID PLAN AND SAID STOCKHOLDERS AGREEMENT. BY
ACCEPTANCE OF THIS CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES
TO BE BOUND BY ALL OF THE PROVISIONS OF SAID PLAN AND SAID STOCKHOLDERS
AGREEMENT.”

11. Restrictions on Transfer.

(a) Stop-Transfer Notices. The Participant agrees that, in order to ensure
compliance with the restrictions referred to herein and applicable law, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

(b) Rights of the Company. The Company shall not (i) record on its books the
transfer of any Covered Shares that have been sold or transferred in
contravention of this Award Agreement or (ii) treat as the owner of Covered
Shares, or otherwise to accord voting, dividend or liquidation rights to, any
transferee to whom Covered Shares have been transferred in contravention of this
Award Agreement. Any transfer of Covered Shares not made in conformance with
this Award Agreement shall be null and void and shall not be recognized by the
Company.

12. Entire Agreement; Governing Law; and Amendments. The provisions of the Plan,
the Stockholders Agreement and the Notice are incorporated herein by
reference. The

 

4



--------------------------------------------------------------------------------

Plan, the Stockholders Agreement, the Notice and this Award Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof, and may
not be modified adversely to the Participant’s interest except by means of a
writing signed by the Company and the Participant. This Award Agreement is
governed by the laws of the State of Texas applicable to contracts executed in
and to be performed in that State.

13. Construction; Severability. The captions used in this Award Agreement are
inserted for convenience and shall not be deemed to be a part of the Shares for
construction or interpretation. Except where otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise. The validity, legality or enforceability of
the remainder of this Award Agreement shall not be affected even if one or more
of the provisions of this Award Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

14. Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Notice, the Plan or this
Award Agreement shall be final, conclusive and binding on the Participant, the
Company and all other persons. Any question or dispute regarding the
interpretation of this Award Agreement or the receipt of the Covered Shares or
shares hereunder shall be submitted by the Participant to the Committee. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

15. Venue. The Company, the Participant and the Participant’s assignees agree
that any suit, action or proceeding arising out of or related to the Notice,
this Award Agreement or the Plan shall be brought in the United States District
Court for the Southern District of Texas (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a Texas state court in Harris
County) and that all parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this Section
15 shall for any reason be held invalid or unenforceable, it is the specific
intent of the parties that such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable.

16. Notices. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed to be effective upon personal delivery or
upon deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

17. Spousal Consent. To the extent the Participant is married, the Participant
agrees to (i) provide the Participant’s spouse with a copy of the Notice and
this Award Agreement prior to its execution by Participant and (ii) obtain such
spouse’s consent to this Agreement as evidenced by such spouse’s execution of
the Spousal Consent attached hereto as Exhibit C (Spousal Consent).

 

5



--------------------------------------------------------------------------------

18. Counterparts. This Award Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.

19. Successors and Assigns. Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.

20. Assignment. Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his or her rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of its obligations hereunder.

21. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed to be a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed to be a waiver or relinquishment of such right or power at
any other time or times.

22. No Guarantee of Service Provider Status. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE COVERED SHARES GRANTED
HEREUNDER, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

*    *    *    *    *

 

6



--------------------------------------------------------------------------------

EXHIBIT A

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

JOINDER

This Joinder is entered into as of [                ] by the undersigned (the
“Joining Party”) in order to become a party to that certain Stockholder’s
Agreement entered into by and among Warren Resources, Inc., a Delaware
corporation (the “Company”) and the stockholders listed therein, as may be
amended from time to time (the “Stockholders Agreement”).

1. Agreement to be Bound. By executing this Joinder, the Joining Party hereby
acknowledges that he has received and reviewed a complete copy of the
Stockholders Agreement and agrees that, upon execution of this Joinder, he shall
become a party to the Stockholders Agreement and this Joinder and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of the
Stockholders Agreement and this Joinder.

IN WITNESS WHEREOF, each of the undersigned has executed this Joinder as of day
and year first written above.

 

JOINING PARTY:

By:

 

 

  [                        ]

 

ACKNOWLEDGED AND ACCEPTED: WARREN RESOURCES, INC.: By:  

 

Its:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                                          hereby sells,
assigns and transfers unto                                         
, (                    ) shares of the Common Stock of Warren Resources, Inc., a
Delaware corporation (the “Company”), standing in his or her name on the books
of the Company represented by Certificate No.                      herewith, and
does hereby irrevocably constitute and appoint the Secretary of the Company with
the power of attorney to transfer the said stock in the books of the Company
with full power of substitution.

 

Dated:                             

 

    Signature of the Participant    

 

   

Print Name



--------------------------------------------------------------------------------

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

SPOUSAL CONSENT

I, the undersigned, hereby certify that:

1. I am the spouse of                                          
                                         
                                                   .

2. Each of the undersigned and the undersigned’s spouse is a resident of
                                         
                                         
                                         
                                                          .

3. I have read the Warren Resources, Inc. 2016 Equity Incentive Plan (the
“Plan”), that certain Stockholder’s Agreement entered into by and among the
Company and the stockholders listed therein, as may be amended from time to time
(the “Stockholders Agreement”), and the Restricted Stock Award Agreement (the
“Award Agreement”), by and between Warren Resources, Inc., a Delaware
corporation (the “Company”), and my spouse. I have had the opportunity to
consult independent legal counsel regarding the contents of the Award Agreement,
the Plan and the Stockholders Agreement.

4. I understand the terms and conditions of the Award Agreement, the Plan and
the Stockholders Agreement.

5. I hereby consent to the terms of the Award Agreement, the Plan and the
Stockholders Agreement and to their application to and binding effect upon any
community property or other interest I may have in the Shares (it being
understood that this Spousal Consent shall in no way be construed to create any
such interest). I agree that I will take no action at any time to hinder the
operation of the transactions contemplated in and by the Award Agreement, the
Plan and the Stockholders Agreement.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of
                    , 2016.

 

SPOUSE: Signature:  

 

Print Name:  

 